DETAILED ACTION

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-16 and 18-20 are currently pending.  In response to Office Action mailed on 12/21/2021, Applicant has amended claims 1, 3 and 12-14, cancelled claim 17, and added new claims 18-20.   

Status of the Rejections
Due to Applicant’s amendment of claims 1, 3 and 12-14, all rejections from the Office Action mailed on 12/21/2021 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liptac et al. (US 2013/0112239 A1).
Regarding claim 1, Liptac discloses an electromagnetic (EM) energy converter (photovoltaic module) (figure 3A or 4C) for converting electromagnetic (EM) energy to electricity ([0007]), the electromagnetic (EM) energy converter comprising: 
a body of transparent insulating material (encapsulant 380 or 480, which is made of transparent insulating material as disclosed in [0060], or combination of encapsulant 380/480 and insulating adhesive 342/442); and 
a plurality of non-planar electromagnetic (EM) energy converting cells (300 or 400)  disposed at least partially within the body of transparent insulating material (380/480, or 380+342/480/442), the plurality of non-planar electromagnetic (EM) energy converting cells (300/400) configured to convert the electromagnetic (EM) energy to electricity ([0007]), 
wherein the body of transparent insulating material (380/480, or 380+342/480/442) is an integral single-piece (see fig. 3A or 4C) encapsulating the plurality of non-planar electromagnetic (EM) energy converting cells (300/400), 
wherein the body of transparent insulating material (380/480, or 380+342/480/442) is configured to direct electromagnetic (EM) energy toward the plurality of non-planar electromagnetic (EM) energy converting cells (300/400) (light or electromagnetic (EM) energy is being directed through the encapsulant 380/480 to the cells 300/400 to be converted to electricity).
Liptac explicitly discloses that that light or electromagnetic (EM) energy is being directed through the encapsulant 380/480 to cells to be converted to electricity.  Alternatively,  the body of transparent insulating material (380/480, or 380+342/480/442) includes plastic (thermoplastic) ([0060]) as in the case of the instant application (see instant claim 6), and thus it must inherently or implicitly be capable of directing or manipulating light or EM energy toward the PV cells as in the case of the instant application.

Regarding claim 3, Liptac further discloses a substrate (433 or 430, fig. 4C) supporting the plurality of electromagnetic (EM) energy converting cells (400).

Regarding claims 4 and 5, Liptac further discloses external surfaces of the body of transparent material (380/480) is coated with one layer of material (transparent optical element 433, fig. 4C and [0083]), which inherently includes transmissive material. 

Regarding claim 6, Liptac further discloses that the body of transparent insulating material (380/480) includes silicone ([0060]).

Regarding claim 7, Liptac further discloses that the body of transparent insulating material (380/480) includes polymer film ([0060]).  It is also noted that the determination of patentability is based on the product, and not on the method (forming the body of transparent insulating material by roll-to-roll method) of making the product. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113. See also In re Thorpe, 777F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985).

Regarding claim 16, Liptac further discloses that a heat transfer system ([0079]).

Regarding claim 18, Liptac further discloses the cells are arranged in overlapped or non-planar manner (see fig. 3A or 4C of Liptac), in which overlapped portions of at least two cells are vertically stacked. 

Regarding claim 19, Liptac discloses an electromagnetic (EM) energy converter (photovoltaic module) (figure 3A or 4C) for converting electromagnetic (EM) energy to electricity ([0007]), the electromagnetic (EM) energy converter comprising: 
a body of transparent insulating material (encapsulant 380 or 480, which is made of transparent insulating material as disclosed in [0060], or combination of encapsulant 380/480 and insulating adhesive 342/442) having a diffusivity (inherently) (see also [0060] that discloses encapsulant material such as silicone which inherently has a diffusivity); and 
a plurality of non-planar electromagnetic (EM) energy converting cells (300 or 400) disposed at least partially within the body of transparent insulating material (380/480, or 380+342/480/442), the plurality of non-planar electromagnetic (EM) energy converting cells (300/400) configured to convert the electromagnetic (EM) energy to electricity ([0007]), 
the plurality of non-planar electromagnetic (EM) energy converting cells (300 or 400) having three physical parameters comprising:
angles between the plurality of non-planar electromagnetic (EM) energy converting cells (300 or 400) (see fig. 3A or 4C);
angles between the plurality of non-planar electromagnetic (EM) energy converting cells (300 or 400) and an incoming EM energy (see fig. 3A or 4C);
spacing between the plurality of non-planar electromagnetic (EM) energy converting cells (300 or 400) (see fig. 3A or 4C);
wherein the body of transparent insulating material (380/480, or 380+342/480/442) is an integral single-piece (see fig. 3A or 4C) encapsulating the plurality of non-planar electromagnetic (EM) energy converting cells (300/400), 
wherein the body of transparent insulating material (380/480, or 380+342/480/442) is configured to direct electromagnetic (EM) energy toward the plurality of non-planar electromagnetic (EM) energy converting cells (300/400) (light or electromagnetic (EM) energy is being directed through the encapsulant 380/480 to the cells 300/400 to be converted to electricity).
Liptac explicitly discloses that that light or electromagnetic (EM) energy is being directed through the encapsulant 380/480 to cells to be converted to electricity.  Alternatively,  the body of transparent insulating material (380/480, or 380+342/480/442) includes plastic (thermoplastic) ([0060]) as in the case of the instant application (see instant claim 6), and thus it must inherently or implicitly be capable of directing or manipulating light or EM energy toward the PV cells as in the case of the instant application.
Regarding claim 20, Liptac further discloses that the diffusivity or one of the three parameters is physically adjustable (the angle or the position of cell relative to illumination profile, see Abstract).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-11, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Corneille (US 2012/0240982 A1) in view of Liptac et al. (US 2013/0112239 A1).
Regarding claim 1, Corneille discloses an electromagnetic (EM) energy converter (photovoltaic module) (figure 2, 3 or 5) for converting electromagnetic (EM) energy to electricity ([0002]), the electromagnetic (EM) energy converter comprising: 
a body of transparent insulating material (pottant material 206, 306 or 520 which includes transparent insulating material such as EVA, PVB, thermoplastic ionomer) (fig. 2, 3 or 5) ([0015], [0018] and [0020]); and 
a plurality of electromagnetic (EM) energy converting cells (photovoltaic cells 212, 312 or 524) (fig. 2, 3 or 5) disposed at least partially within the body of transparent insulating material (206, 306 or 520), the plurality of electromagnetic (EM) energy converting cells (212, 312 or 524) configured to convert the electromagnetic (EM) energy to electricity ([0002]), 
wherein the body of transparent insulating material (206, 306 or 520) is an integral single-piece (as shown in figure 2, 3 or 5) encapsulating the plurality of electromagnetic (EM) energy converting cells (212, 312 or 524), 
wherein the body of transparent insulating material (206, 306 or 520) is configured to direct electromagnetic (EM) energy toward the plurality of electromagnetic (EM) energy converting cells (212, 312 or 524) (light or electromagnetic (EM) energy is being directed through the pottant material 206, 306 or 520 to photovoltaic cell 212, 312 or 524 to be converted to electricity).
Corneille explicitly discloses that that light or electromagnetic (EM) energy is being directed through the pottant material 206, 306 or 520 to photovoltaic cell 212, 312 or 524 to be converted to electricity.  Alternatively,  the body of transparent insulating material (206, 306 or 520) includes plastic (thermoplastic) ([0015], [0018] and [0020]) as in the case of the instant application (see instant claim 6), and thus it must inherently or implicitly be capable of directing or manipulating light or EM energy toward the PV cells as in the case of the instant application.
However, Corneille does not explicitly disclose that the plurality of electromagnetic (EM) energy converting cells (photovoltaic cells 212, 312 or 524) are non-planar.
Liptac disclose an EM energy converter (fig. 3A or 4C) wherein a plurality of electromagnetic (EM) energy converting cells (300 or 400) are arranged in overlapped and non-planar arrangement (fig. 3A or 4C) ([0077] and [0081]).  
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have the plurality of EM energy converting cells of Corneille in non-planar arrangement as taught by Liptac such that light collection efficiency can be enhanced by the position of the cells relative to an expected illumination profile (see Abstract).
Regarding claim 2, Corneille further discloses that the EM energy converter is disposed in an enclosure formed by transparent front layer (202, 302 or 518) and back layer (204, 304 or 516) (see fig. 2, 3 or 5).
Regarding claim 3, Corneille further discloses a substrate (204, 304 or 516) supporting the plurality of electromagnetic (EM) energy converting cells (212, 312 or 524) (see fig. 2, 3 or 5).
Regarding claim 4, Corneille further discloses external surfaces of the body of transparent insulating material (206, 306 or 520) are at least partially coated with one or more layers of material (anti-reflection coating or other layer coating as disclosed in [0017]).
Regarding claim 5, Corneille further discloses the material is anti-reflective ([0017]) and is formed on the outer surface of the transparent front layer (202, 302 or 518) ([0017]).  Thus, it must inherently be transmissive such that light can pass through the transparent front layer (202, 302 or 518).
Regarding claim 6, Corneille further discloses that the body of transparent insulating material (206, 306 or 520) includes plastic (thermoplastic) ([0015], [0018] and [0020]).
Regarding claim 7, Corneille further discloses that the body of transparent insulating material (206, 306 or 520) includes polymer film ([0015], [0018] and [0020]).  It is also noted that the determination of patentability is based on the product, and not on the method (forming the body of transparent insulating material by roll-to-roll method) of making the product. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113. See also In re Thorpe, 777F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985).
Regarding claim 10, Corneille further discloses that the body of transparent insulating material (206, 306 or 520) is inherently in solid, liquid or gaseous state of matter ([0015], [0018] and [0020]).  
Regarding claim 11, Corneille further discloses that the body of transparent insulating material (206, 306 or 520) includes plastic (thermoplastic) ([0015], [0018] and [0020]), which is known to be flexible or physically adjustable.
Regarding claim 13, Corneille further discloses the plurality of electromagnetic (EM) energy converting cells are coated with at least one layer (anti-reflection coating or other layer coating as disclosed in [0017]).  Anti-reflection coating is inherently or implicitly transmissive such that light can pass through the transparent front layer (202, 302 or 518).
Regarding claim 15, Corneille further discloses an optics (anti-reflection coating or other layer coating as disclosed in [0017]).  
Regarding claim 18, Corneille as modified by Liptac further discloses the cells are arranged in overlapped or non-planar manner (see fig. 3A or 4C of Liptac), in which overlapped portions of at least two cells are vertically stacked. 


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Corneille (US 2012/0240982 A1) in view of Liptac et al. (US 2013/0112239 A1) as applied to claim 1 above, and further in view of Daniel et al. (US 2011/0290296 A1).
Regarding claim 12, Corneille is silent as to whether the plurality of electromagnetic (EM) energy converting cells comprises electromagnetic (EM) energy converting cells of different type and operating characteristics.
Daniel is directed to an electromagnetic (EM) energy converter (photovoltaic module) wherein the converter comprises plurality of electromagnetic (EM) energy converting cells comprising electromagnetic (EM) energy converting cells of different type, and thus different operating characteristics ([0068]), in order to ensure receptivity to different wavelength of light ([0068]).
Thus, it would have been obvious to one skilled in the art at the time of the invention to have used different type of photovoltaic cells as taught by Daniel to form the module of Corneille such that ensure receptivity to different wavelength of light can be ensured, as shown by Daniel.
Regarding claim 14, Corneille further discloses the module is flexible (Abstract and [0020]). However, Corneille is silent as to whether the plurality of electromagnetic (EM) energy converting cells are physically adjustable or flexible.
Daniel is directed to an electromagnetic (EM) energy converter (photovoltaic module) wherein the converter comprises flexible electromagnetic (EM) energy converting cells  ([0024]) in order to allow for a flexible module that can flex in all axes of movement ([0068]). Daniel also teaches the use of organic solar cell which is known to be flexible ([0019] and [0024]).
Thus, it would have been obvious to one skilled in the art at the time of the invention to have used the flexible photovoltaic cells as taught by Daniel to form the flexible module of Corneille such that the flexible module can be flexed in all axes of movement, as shown by Daniel and also desired by Corneille.
Corneille as modified by Daniel discloses that the electromagnetic (EM) energy converting cells are flexible, which can be flexed or physically deformed or adjusted.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Corneille (US 2012/0240982 A1) in view of Liptac et al. (US 2013/0112239 A1) as applied to claim 1 above, and further in view of Adriani et al. (US 2008/0289682 A1).
Regarding claim 16, Corneille further discloses a back layer (516) (fig. 5 and [0020]).  However, Corneille is silent as to a heat transfer system.
Adriani is directed to an electromagnetic (EM) energy converter (photovoltaic module) wherein back layer includes a conductive foil such that the back layer has high thermal conductivity to improve heat transfer out of the module ([0118]).
Thus, it would have been obvious to one skilled in the art at the time of the invention to have used the conductive foil as taught by Corneille to form the back layer such that heat transfer out of the module can be improved.  Thus, the back layer of Corneille as modified by Adriani reads on instant claimed heat transfer system.

Claims 1, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Palazzetti et al. (US 4,331,829) in view of Liptac et al. (US 2013/0112239 A1).
Regarding claim 1, Palazzetti discloses an electromagnetic (EM) energy converter (3) (fig. 2) for converting electromagnetic (EM) energy to electricity (fig. 2 and 2:20-3:33), the electromagnetic (EM) energy converter (3) comprising: a body of transparent insulating material (body 5 which is made of quartz, which is a transparent insulating material); and a plurality of electromagnetic (EM) energy converting cells (photovoltaic cell 4) (at least one photovoltaic cell as disclosed in the abstract and 1:5-9 includes plural or multiple PV cells) disposed at least partially within the body of transparent insulating material (5) (see figure 2), the plurality of electromagnetic (EM) energy converting cells (4) configured to convert the electromagnetic (EM) energy to electricity (inherently or implicitly), wherein the body of transparent insulating material (5) is an integral single-piece (see figure 2) encapsulating the plurality of electromagnetic (EM) energy converting cells (4), wherein the body (5) of transparent insulating material is configured to direct or manipulate electromagnetic (EM) energy toward the plurality of electromagnetic (EM) energy converting cells (4) (see figure 2). 
However, Palazzetti does not explicitly disclose that the plurality of electromagnetic (EM) energy converting cells are non-planar.
Liptac disclose an EM energy converter (fig. 3A or 4C) wherein a plurality of electromagnetic (EM) energy converting cells (300 or 400) are arranged in overlapped and non-planar arrangement (fig. 3A or 4C) ([0077] and [0081]).  
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have the plurality of EM energy converting cells of Palazzetti in non-planar arrangement as taught by Liptac such that light collection efficiency can be enhanced by the position of the cells relative to an expected illumination profile (see Abstract).
Regarding claim 8, Palazzetti further discloses the body (5) of transparent insulating material comprises a domed portion (holoaplanatic meniscus lens 14 having dome shape)) configured to function as a lens (2:31-39).
Regarding claim 9, Palazzetti further discloses the body of transparent insulating material comprises a dish portion (filter 6 having dish shape connected to 5 and thus interpreted as part of 5) configured to function as an electromagnetic (EM) energy collector (the filter 6 function as EM energy collector as it collects any wavelength that cannot be converted by the photovoltaic cell 4, and converts into EM energy having wavelength that can be converted by the PV cell 4) (3:23-28).
Regarding claim 15, Palazzetti further discloses an optics (filter 6).  
Regarding claim 16, Palazzetti further discloses a heat transfer system (15) (layer 15 repels or transfers any radiation or heat which does not strike the radiators 7 and 8) (3:18-20).

Response to Arguments
Applicant's arguments with respect to claims 1-16 and 18-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woof (US 4,746,370) discloses an EM energy converter having PV cells disposed in a parabolic body (fig. 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721